DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 and 3-19, drawn to a method for producing structural components from heat treatable alloys based on extruded material.
Group II, claim(s) 2, drawn to a method for producing structural components from heat treatable aluminum alloys based on sheet material.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a method for producing structural components from aluminum alloy comprising casting by DC casting, quenching to room temperature, stretching to obtain at least 1.5% plastic deformation, and artificially aging, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of EP 2883973 in view of Wang et al. (Wang, Lawrence K., et al. Handbook of Advanced Industrial and Hazardous Wastes Treatment. Taylor & Francis, 2010, pp. 198-199.)  EP 2883973 teaches a method for producing structural components from aluminum alloy comprising casting, quenching to room temperature, stretching to 0.5-5% plastic deformation, which overlaps with at least 1.5%, and artificially aging (Abstract, [0028]). EP 2883973 teaches casting .
If group I is elected, the claims are subject to the following species restriction:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: wherein the alloy is AA 6xxx alloy (Claims 6, 8-10, 16, and 18)
 Species B: wherein the alloy is AA 7xxx alloy (Claims 7 and 17)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 3-5, 11-15, and 19.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A and B lack unity of invention because even though the inventions of these groups require the technical feature of a the method of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of EP 2883973 in view of Wang et al. (Wang, Lawrence K., et al. Handbook of Advanced Industrial and Hazardous Wastes Treatment. Taylor & Francis, 2010, pp. 198-199.)  EP 2883973 teaches a method for producing structural components from aluminum alloy comprising casting a billet, homogenizing, extruding, quenching to room temperature, stretching to 0.5-5% plastic deformation, which overlaps with at least 1.5%, and artificially aging (Abstract, [0028]). EP 2883973 teaches casting (Abstract), but is silent as to the particular type of casting. However, Wang et al. teaches that direct chill casting is the most widely used method of casting aluminum for subsequent forming, such as extrusion (p. 198). One of ordinary skill in the art would have found it obvious to use direct chill casting as the casting process in the method of EP 2883973, as Wang et al. teaches that direct chill casting constitutes the means by which aluminum alloys are typically cast in the art (p. 198). One of ordinary skill in the art would have looked to conventionally known means of casting in the silence of EP 2883973, such as that described in Wang et al.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734